UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 95-8060



In Re: MANUEL SOSA,

                                                         Petitioner.




         On Petition for Writ of Mandamus. (CA-93-868)


Submitted:   December 14, 1995           Decided:   January 18, 1996

Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.


Dismissed by unpublished per curiam opinion.

Manuel Sosa, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Manuel Sosa petitions this court for a writ of mandamus

directing the district court to address his 28 U.S.C. § 2255 (1988)

motion. We deny in forma pauperis status and dismiss the petition.

     In denying Sosa's first mandamus petition, we gave him leave

to file a second mandamus petition if the district court inordi-
nately delayed further action on his § 2255 motion. Sosa now

alleges such delay has occurred. A review of the district court's

docket report reveals, however, that the district court did act

further on the motion, adopting a magistrate judge's recommendation
that the motion be dismissed. Further, Sosa participated in the

proceedings by filing objections to the magistrate judge's report

and recommendation. Sosa's petition is moot to the extent that it

is an attempt to force action on the § 2255 motion, and the peti-

tion may not substitute for appeal, In re United Steelworkers, 595
F.2d 958, 960 (4th Cir. 1979).

     We deny Sosa in forma pauperis status and dismiss his peti-

tion. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2